Citation Nr: 0208067	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  94-18 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1983 
to February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.    

In July 1996 and August 1999 decisions, the Board remanded 
this case for additional development.  The case has been 
returned to the Board and is ready for appellate review. 

The Board notes that the July 1996 remand decision also 
included the issue of entitlement to service connection for a 
disability manifested by photophobia.  However, in an August 
1999 decision, the Board denied the appellant's claim for 
service connection for a disability manifested by 
photophobia.  Accordingly, the August 1999 Board decision 
denying the appellant's claim for entitlement to service 
connection for a disability manifested by photophobia is 
final.  38 U.S.C.A. § 7104 (West 1991).


FINDING OF FACT

The medical evidence of record indicates that the appellant's 
current cervical spine disability, diagnosed as C8-T1 
radiculopathy, is attributable to his period of military 
duty.  







CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
appellant's current cervical spine disability, diagnosed as 
C8-T1 radiculopathy, was incurred in service.  38 U.S.C.A. 
§§ 1101, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that in February 
1988, he was treated after complaining of neck trauma.  At 
that time, he stated that he had been standing in his office 
when his ship took a "heavy roll" and the cabinet drawers 
behind him fell on his neck.  No numbness or tingling was 
noted.  The physical examination showed that there was no 
edema or redness.  The appellant had pain at the base of his 
neck when palpated.  No deformity or abnormality was present.  
Range of motion of the neck was good.  The assessment was of 
a contusion to the neck.  The records also reflect that in 
December 1988, the appellant was treated after he was 
involved in an automobile accident.  At that time, he 
complained of pain in his neck, left shoulder, and left 
elbow.  An x-ray was taken of his cervical spine which was 
interpreted as showing normal vertebral alignment.  There was 
no evidence of fractures or bony destructive process.  The 
intervertebral disk spaces were normal and there was no 
evidence of significant degenerative process.  The impression 
was of a normal cervical spine.  

The remaining service medical records are negative for any 
complaints or findings of a cervical spine disability.  The 
appellant's separation examination, dated in February 1992, 
shows that at that time, in response to the question as to 
whether the appellant had ever had or currently had swollen 
or painful joints, he responded "yes."  The appellant's 
head, face, neck, and scalp were all clinically evaluated as 
normal.  

A VA examination was conducted in June 1992.  At that time, 
the appellant stated that while he was in the Navy, a file 
drawer struck him in the back of his neck during turbulent 
weather.  He indicated that following the injury, he 
experienced chronic neck pain.  The physical examination 
showed that the neck was supple.  Range of motion in the 
appellant's neck was normal.  The appellant's muscle strength 
in his upper arms was a normal 5/5.  The impression was of 
subjective complaint of pain in the neck, with no loss of 
range of motion.  

In June 1992, the appellant underwent a general VA 
examination.  At that time, he stated that during service, he 
injured his neck when a file drawer struck his neck during 
rough weather.  The appellant indicated that following the 
injury, he suffered from chronic pain in his neck.  The 
examining physician also noted that the appellant complained 
of an aching in his right costal vertebral angle area, just 
to the right of the lower thoracic spine.  The physical 
examination showed that the neck was supple, and the neck 
veins were flat.  The appellant was slightly tender to 
percussion over T-12, over the right costal vertebral angle, 
and over the mid-cervical spine.  

In July 1993, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was in the Navy, 
he injured his neck when a file cabinet drawer fell on him 
during a storm.  (Transcript (T.) at page (pg.) 8).  The 
appellant stated that he sought medical treatment following 
the injury, but that nothing was found upon examination.  
(Id.).  

In June 1997, the appellant underwent a VA joints 
examination.  At that time, he stated that while he was in 
the Navy, a part of a bureau hit him across the back of the 
neck during rough seas.  The appellant indicated that 
following the injury, he developed severe neck pain, with a 
numbness of his left upper extremity.  He noted that since 
his injury, he had suffered from repeated problems with pain 
in his neck, and that if he moved his neck suddenly, his 
entire left arm went numb.  

The physical examination of the appellant's neck showed that 
he was able to extend to 20 degrees and was able to forward 
flex his chin to his chest.  The appellant was able to rotate 
both shoulders bilaterally without any exacerbation to his 
symptoms.  He was not tender over the spinous processes or 
the paraspinous muscles.  Motor strength was 5/5 for his 
deltoid, biceps, triceps, intrinsics, and wrist extensors 
bilaterally.  The impression was of neck pain, although the 
examining physician noted that he could not elicit any 
myelopathic symptoms.  The examiner stated that the appellant 
presented a classic history of a cervical stenosis, but that 
his service activity would not have created the cervical 
stenosis.  However, the examiner indicated that the 
appellant's symptoms of pain and numbness may have been 
exacerbated by any incident in which he received a direct 
blow to the neck.  Thus, the examiner recommended that the 
appellant have x-rays taken of his cervical and thoracic 
spines, and that he also undergo a magnetic resonance imaging 
(MRI) of his cervical spine.  

In June 1997, the appellant had x-rays taken of his cervical 
and thoracic spines.  The x-rays were reported to be normal.  
In addition, in August 1997, the appellant had an MRI taken 
of his cervical spine.  The MRI was interpreted as showing a 
tiny disk bulge and posterior osteophyte at the C3-4 level.  
However, it was noted that that did not impinge on the thecal 
sac or nerve root at that level.  The cervical spine was 
otherwise unremarkable without evidence of spinal stenosis or 
neural foraminal narrowing.   

In September 1999, a VA orthopedic examination was conducted.  
Prior to the examination, the examining physician noted that 
he had reviewed the appellant's claims file.  The appellant 
indicated that he had recurring neck pain following a neck 
injury in February 1988, while he was in the Navy.  He 
reported that at present, he had recurring episodes of 
cervical pain three to four times a year.  According to the 
appellant, the pain could last for a day or two, or it could 
last for a couple of weeks.  The appellant revealed that he 
also had some radicular pain from the elbow to the left hand 
in the ulnar nerve distribution, with some tingling in his 
little finger.  He stated that the radicular pain was quite 
rare, and occurred maybe once or twice a year.  He denied any 
muscular weakness, or any other neurological problems in 
either upper extremity.  According to the appellant, he was 
currently working installing television cable, and he denied 
any functional changes or loss of work as a result of his 
neck injury.  The appellant reported that even though he had 
three to four episodes of neck pain a year, he was able to 
work through it and had not missed any time from work due to 
his neck disability.  The examining physician noted that upon 
a review of the service medical records, at the time of the 
appellant's February 1988 neck injury, there was no redness, 
swelling, or any notable physical injury to the cervical 
spine region.  

The physical examination showed that in the sitting position, 
the appellant was able to forward flex his chin to his chest.  
Extension was to 20 to 25 degrees, and lateral rotation was 
to 90 degrees to the left and to 70 degrees to the right, 
causing some discomfort in the appellant's neck.  Palpation 
of the cervical musculature revealed no spasm or tenderness 
in the cervical region, interscapular region, or throughout 
the shoulder girdles.  There was slight tenderness at the 
base of the skull, in the mid-line.  There was no percussion 
tenderness over the spinous processes.  Examination of the 
upper extremities showed that strength in the deltoids, 
triceps, biceps, wrist extensors, and grip was 5/5 
bilaterally.  The appellant had no intrinsic weakness of his 
hands, either side, as well as no loss of sensation.  X-rays 
of the cervical spine showed no bony abnormalities with no 
disc space narrowing and no neural foraminal narrowing.  The 
appellant had a slight loss of a normal cervical curve.  
Following the physical examination and a review of the 
appellant's x-rays and 1997 MRI report, the examiner 
diagnosed the appellant with the following: (1) cervical 
contusion, as a result of the appellant's injury in February 
1988, which was currently resolved, (2) recurring cervical 
spasm; etiology not from original cervical contusion, (3) no 
radiculopathy in either arm as a result of the appellant's 
cervical injury, and (4) occasional episodes of tardy ulnar 
nerve in the left forearm and hand as a result of unknown 
etiology.  

It was also the examiner's opinion that while the appellant 
certainly had a cervical contusion in February 1988, he did 
not currently have any residuals.  The examiner stated that 
the appellant's 1997 MRI showed a very small cervical bulge 
at C3-4, which he did not believe was a result of the 
appellant's in-service injury, but more of the aging process.  
According to the examiner, the appellant also had by MRI, a 
small osteophyte at that level, again a degenerative process.  
The examiner noted that the appellant had recurring episodes 
of cervical spasm which was probably normal with his type of 
work.  According to the examiner, the appellant also had 
episodes, although rare, of tardy ulnar nerve, probably as 
the result of an injury at the elbow, and again, not related 
to his cervical injury.  The examiner further noted that if 
the appellant's C3-4 pathology were a result of his in-
service cervical injury, then one would expect radiculopathy 
in the C4 root and not in the cervical 8th root that the 
appellant was complaining of occasionally in his left forearm 
and hand.  The examiner indicated that the appellant had no 
complaints of shoulder pain or neuropathy.

In September 1999, the appellant underwent a VA cervical 
spine examination.  At that time, the examining physician 
noted that he had reviewed the appellant's claims file.  The 
appellant stated that while he was in the Navy, he injured 
his neck when a file cabinet struck him in the back of his 
neck during rough seas.  He indicated that at present, he had 
intermittent stiffness in his neck and that it was painful to 
turn his head from side to side when the stiffness occurred.  
The appellant noted that he also had a "pins and needles" 
sensation, as well as a loss of sensation from the left elbow 
to the palm, including the palmar surface of the fifth and 
one half of the fourth digit, which was often associated with 
tingling in the distribution from his elbow, forearms, palm, 
and fingers.   

The physical examination showed that there was evidence of 
loss of muscle bulk on the back of the hands between the 
knuckles, which was where the interosseous muscle was.  There 
was also weakness of the interosseous muscles, as well as the 
left opponens digiti minimi, the left abductor digiti quinti, 
the left flexor digitorum profundus, and the left adductor 
pollicis.  The strength in the other muscles of the upper 
extremities, both left and right, as well as the lower 
extremity muscle groups, were normally strong.  Muscle 
stretch reflexes were active, but slightly diminished 
throughout.  

Following the physical examination, it was the examiner's 
impression that the appellant had a left ulnar neuropathy to 
account for the symptoms of those muscle groups innervated by 
the ulnar nerve.  According to the examiner, that process had 
been of sufficiently long-standing to result in atrophy of 
the muscle groups noted above.  Inasmuch as the appellant 
could have pain and aching above the level of the elbow in 
the left arm, it was the examiner's opinion that it was 
necessary to rule out a left C8 radiculopathy.  The examiner 
indicated that the appellant clearly had symptoms of cervical 
spondylosis with stiffness and pain in his neck.  It was also 
the examiner's opinion that on clinical grounds, there was a 
relationship between the appellant's in-service injury to the 
neck and his current symptoms and the findings on 
examination.  The examiner also recommended that the 
appellant undergo electromyograph (EMG) testing.  

In October 1999, the appellant underwent an EMG.  The EMG was 
interpreted as "probably normal EMG and nerve conduction 
velocities of the left upper extremity," although a remote 
mild left C8-T1 cervical radiculopathy could not be excluded 
with certainty.  That later finding was based solely on the 
minimal chronic reinnervation potential seen in the left 
abductor pollicis brevis muscle.  There was no 
electrophysiologic evidence of an ulnar neuropathy or carpal 
tunnel syndrome.  

In October 1999, the examiner from the appellant's September 
1999 VA cervical spine examination provided an addendum to 
his September 1999 examination report.  At that time, the 
examiner stated that he had reviewed the appellant's recent 
EMG and nerve conduction study.  According to the examiner, 
the study found no evidence of a left ulnar neuropathy and 
suggested that the appellant had suffered a remote (prior) 
C8-T1 radiculopathy.  The examiner stated that that result 
was consistent with a cervical spine injury as discussed 
above.  The examiner further indicated that the radiology of 
normal cervical spine films did not invalidate his conclusion 
of a remote cervical radiculopathy to account for the atrophy 
and weakness found in the left upper extremity.  According to 
the examiner, the electrophysiologic finding of cervical 
radiculopathy was consistent with the history and findings on 
the current examination.  

II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs  with 
respect to notice and the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate an individual's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In the instant case, the 
evidence of record shows that the appellant underwent two 
separate VA examinations in June 1992.  In addition, in a 
July 1996 decision, the Board remanded this case.  At that 
time, the Board noted that in light of the appellant's 
complaint of neck pain during service and his statements 
regarding continued problems following service, the Board was 
of the opinion that a more detailed medical examination was 
required.  Thus, the Board requested that the RO schedule the 
appellant for a VA examination to determine the nature and 
extent of any current neck disability and its relationship to 
any incident reported in service.  

In June 1997, the appellant underwent a VA examination.  At 
that time, the examiner recommended that x-rays and an MRI of 
the appellant's cervical spine be taken.  However, although 
x-rays and an MRI were subsequently taken of the appellant's 
cervical spine, the VA examiner who had recommended those 
tests did not review the results.  Thus, in an August 1999 
decision, the Board again remanded this case.  At that time, 
the Board requested that the RO provide the appellant with VA 
orthopedic and neurologic examinations to evaluate the nature 
and extent of any current cervical disability.  The examiners 
were requested to review all of the appellant's records 
contained in the claims file and express an opinion 
concerning whether the bulging disc and osteophyte found on 
the August 1997 MRI individually, or together, were 
etiologically related to the accidents that occurred in 
service in 1988.  In this regard, the Board notes that in 
September 1999, the appellant underwent two separate VA 
examinations and the examiners addressed the pertinent 
questions.   

In light of the above, it is the Board's determination that 
there is no indication that there are additional documents 
that have not been obtained and would be pertinent to the 
present claim.  The appellant has been accorded the 
opportunity to present evidence and argument in support of 
the claim, including at a personal hearing.  The Board also 
concludes that the discussions in the rating decisions, the 
statement of the case, the supplemental statements of the 
case, the appellant's testimony at his personal hearing, and 
in the letters sent to the appellant from the RO during the 
course of the appeal have in effect informed him of the 
information and evidence that would be needed to substantiate 
his claim and comply with the VA's notification requirements.  
See 38 U.S.C.A. § 5103.   

The RO has made all reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim.  No reasonable possibility exists that any other 
assistance would aid in substantiating the claim and the RO 
has met its duty to assist the appellant.  38 U.S.C.A. § 
5103A (West Supp. 2001).  No further development is required 
in order to comply with VA's duty to assist.


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claim (Court) 
has held that in order to establish service connection, there 
must be evidence of both a service- connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999). See also Rose v. West, 11 Vet. App. 169, 171 (1998).

Service connection may also be granted on the basis of a 
post- service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In the instant case, the Board recognizes that the evidence 
of record shows that there are discrepancies in the medical 
opinions regarding the question of whether or not the 
appellant's current cervical spine disability, diagnosed as 
C8-T1 radiculopathy, is related to his period of service, 
specifically to his in-service neck injury, diagnosed as a 
contusion to the neck.  In this regard, the Board observes 
that in the appellant's June 1997 VA joints examination, the 
impression was of neck pain, although the examining physician 
noted that he could not elicit any myelopathic symptoms.  The 
examiner stated that the appellant presented a classic 
history of a cervical stenosis, but that his service activity 
would not have created the cervical stenosis.  However, the 
examiner also indicated that the appellant's symptoms of pain 
and numbness might have been exacerbated by any incident in 
which he received a direct blow to the neck.  In addition, 
although subsequent x-rays of the appellant's cervical and 
thoracic spines were reported to be normal, an August 1997 
MRI of the appellant's cervical spine was interpreted as 
showing a tiny disk bulge and posterior osteophyte at the C3-
4 level.  

In the appellant's September 1999 VA orthopedic examination, 
the examiner diagnosed the appellant with the following: (1) 
cervical contusion, as a result of the appellant's injury in 
February 1988, which was currently resolved, (2) recurring 
cervical spasm; etiology not from original cervical 
contusion, (3) no radiculopathy in either arm as a result of 
the appellant's cervical injury, and (4) occasional episodes 
of tardy ulnar nerve in the left forearm and hand as a result 
of unknown etiology.  It was specifically the examiner's 
opinion that while the appellant certainly had a cervical 
contusion in February 1988, he did not currently have any 
residuals.  The examiner further stated that the appellant's 
1997 MRI showed a very small cervical bulge at C3-4, which he 
did not believe was a result of the appellant's in-service 
injury, but more of the aging process, and that the appellant 
also had by MRI, a small osteophyte at that level, again a 
degenerative process.  According to the examiner, the 
appellant also had episodes, although rare, of tardy ulnar 
nerve, probably as the result of an injury at the elbow, and 
again, not related to his cervical injury.  

The Board observes that in the appellant's September 1999 VA 
orthopedic examination, it was the examiner's opinion that if 
the appellant's C3-4 pathology was a result of his in-service 
cervical injury, then one would expect radiculopathy in the 
C4 root and not in the cervical 8th root that the appellant 
was complaining of occasionally in his left forearm and hand.  
However, the Board notes that in the addendum to the 
appellant's September 1999 VA cervical spine examination, the 
examiner from the September 1999 VA cervical spine 
examination stated that recent EMG and nerve conduction 
studies suggested that the appellant had suffered a remote 
(prior) C8-T1 radiculopathy.  Thus, the examiner concluded 
that that result was consistent with the appellant's in-
service cervical spine injury.  The examiner further 
indicated that the radiology of normal cervical spine films 
did not invalidate his conclusion of a remote cervical 
radiculopathy to account for the atrophy and weakness found 
in the appellant's left upper extremity.  According to the 
examiner, the electrophysiologic finding of cervical 
radiculopathy was consistent with the history and findings on 
the current examination.  In addition, the Board notes that 
the examiner had previously stated in his September 1999 
examination report that there was a relationship between the 
appellant's in-service injury to the neck and his current 
symptoms and the findings on examination. 

The Board has carefully considered the medical and clinical 
data generated in this case.  It is found that, on balance, 
the appellant's contention that his currently diagnosed 
cervical spine disability, diagnosed as C8-T1 radiculopathy, 
is attributable to his period of active service, specifically 
to his in-service neck injury, is supported by the medical 
evidence of record.  In light of the above, the medical 
evidence is at least in equipoise vis-a-vis a finding that 
the appellant's current C8-T1 radiculopathy originated in 
service.  Therefore, the benefit of the doubt is resolved in 
the appellant's favor by finding that his current cervical 
spine disability, diagnosed as C8-T1 radiculopathy, was 
incurred in service.  See 38 C.F.R. § 3.303(d).


							(continued on next page)









ORDER

Entitlement to service connection for C8-T1 radiculopathy is 
granted.  




		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

